            Case 1:21-cv-07501-LTS Document 3 Filed 09/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHARLES J. SMITH,
                                Petitioner,
                                                                   21-CV-7501 (LTS)
                   -against-
                                                                  TRANSFER ORDER
PEOPLE OF THE STATE OF NEW YORK,
                                Respondent.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         Petitioner, who is currently incarcerated at Greene Correctional Facility, brings this pro se

petition under 28 U.S.C. § 2254, challenging his 1996 conviction in the New York Supreme

Court, New York County. The Court transfers this action to the United States Court of Appeals

for the Second Circuit for the reason set forth below.

         Petitioner seeks to challenge the legality of his October 10, 1996 state court conviction.

The Court’s records show that Petitioner filed a previous application for relief under

Section 2254 challenging the same conviction. See Smith v. Chappius, 1:13-CV-7595, 37 (JMF)

(S.D.N.Y. Nov. 6, 2014) (holding that petition was time-barred, that there was no basis for

equitable tolling, and that claim of actual innocence was not credible or compelling). Because

Petitioner’s previous application for relief under Section 2254 was decided on the merits, this

application is a second or successive petition. See Graham v. Costello, 299 F.3d 129, 133 (2d Cir.

2002).

         Before a second or successive Section 2254 habeas petition is filed in the district court,

authorization from the appropriate court of appeals is required. 28 U.S.C. § 2244(b)(3)(A).
             Case 1:21-cv-07501-LTS Document 3 Filed 09/09/21 Page 2 of 2




Petitioner must therefore move in the United States Court of Appeals for the Second Circuit for

permission to pursue this application. 1

                                           CONCLUSION

         The petition is transferred, in the interest of justice, to the United States Court of Appeals

for the Second Circuit. See 28 U.S.C. § 1631; see also Liriano v. United States, 95 F.3d 119, 122-

23 (2d Cir. 1996) (per curiam). This order closes the case in this Court. If the Court of Appeals

authorizes Petitioner to proceed in this matter, he shall move to reopen this case under this civil

docket number.

         Because Petitioner has not made a substantial showing of the denial of a constitutional

right, a certificate of appealability will not issue. See 28 U.S.C. § 2253. The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order would not be taken in good

faith, and therefore in forma pauperis status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962). The Clerk of Court is directed to mail a

copy of this order to Petitioner and note service on the docket.

SO ORDERED.

Dated:       September 9, 2021
             New York, New York

                                                         /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                           Chief United States District Judge


         1
          Any motion to the Court of Appeals must show that: (A) the claim being raised by the
petition “relies on a new rule of constitutional law, made retroactive to cases on collateral review
by the Supreme Court, that was previously unavailable,” 28 U.S.C. § 2244(b)(2)(A); or (B) “the
factual predicate for the claim could not have been discovered previously through the exercise of
due diligence,” and “the facts underlying the claim, if proven and viewed in light of the evidence
as a whole, would be sufficient to establish by clear and convincing evidence that, but for
constitutional error, no reasonable factfinder would have found the applicant guilty of the
underlying offense.” 28 U.S.C. § 2244(b)(2)(B)(i)-(ii).


                                                   2
